BARNES, P. J.,
concurs in judgment.
While I concur in the judgment of reversal and remand, I am not in entire accord with all propositions discussed.
I have very serious doubts as to the pronouncement that we may not consider the bill of exceptions for the reason that the motion for new trial was not filed within three days following the trial court’s announcement of opinion. This pronouncement is grounded on the opinion of the Supreme Court in the case of In Re: Estate of Lowry, 140 Oh St 223. Since the opinion in the Lowry case, there appears in Ohio Bar under *463date of October 25, 1943, at page 372, a heading marked, “REVISED SYLLABUS”. The fifth syllabus reads as follows:
“‘Decision is -rendered’ within the meaning of Section 11578, GC., when there is filed with the Clerk for journalization a finding which determines the issues submitted.”
This revised syllabus presents a somewhat changed viewpoint in what we had understood from the decision in In Re: Estate of Lowry; supra. It appears that the Court is now committed to the proposition that the opinion must be filed with the clerk for journalization in order to constitute a decision within the meaning of §11578 GC.
In the instant case we are advised that the Court rendered a written opinion, but nowhere do we find any order of the Court that the same should be journalized.
In the transcript of docket and journal entries, we do 'find á notation under a specific date that the Court’s opinion was filed. We suspect that following the dictation of the opinion by the trial court he returned it with other papers to the clerk’s office and that the Clerk, of his own volition, marked the same filed. What really happened in the instant case was that counsel recognized the written opinion as a basis for finding entry and, following a prescribed practice before the Lowry case, prepared and filed a finding entry. The motion’ for new trial was filed within three days after the filing of the finding entry. Of course, the finding entry was approved by the Court and thereby journalized. The opinion of the trial court was not journalized unless the mere filing by the Clerk could be so considered. If the motion for new trial was not filed within the three days as required by §11578 GC, then we may not consider the bill of exceptions on any disputed fact.
I doubt very much if this question is important since, in my judgment, every material question essential to a finding and judgment is presented through the pleadings, entries, etc.
The issues joined between the parties are rather fully set forth in the opinion and in the interest of brevity I will not make a re-statement of the issues and so will go at once to what seems to me the important question involved.. In the-original opinion the statement is made that the principal claim of the appellee is “that at the time of the accident the-automobile was not owned by the insured by virtue of the-sale and transfer sought to be made to Mrs. Rhodes”. As L *464read the pleadings and briefs, this is not the major question involved.
The principal question presented and the one determinative as to the rights of the respective parties is whether or not the insurance policy in question under its terms, covered liability such as was recovered against the plaintiffs in the action in Knox County.
As the opinion states, the present action is one for declaratory judgment.
A judgment was procured against Workman & Sayles in Knox County. The basis of the judgment was a claim that they sold to Mrs. Rhodes an automobile which was in poor mechanical condition, with knowledge of such fact, and that it was unsafe and would endanger the lives and property of others in the lawful use of the highways over which it might be driven. When Charles Kidwell recovered judgment against Workman & Sayles, not because of negligence in operation but wholly because they had disposed of the car knowing it to be unsafe and liable to cause injuries. The defendant, The Republic Mutual Insurance Company, with whom Workman & Sayles had an insurance policy, have notified the latter that they will not defend the Kidwell action nor will they pay any judgment obtained by Kidwell for the reason that their insuranee policy does not cover a liability of this character. The insurance policy is attached to the answer as an exhibit. Many of its provisions are set out in the petition and answer. The briefs of counsel discussed this question at great length. Each have presented their respective views as to a proper construction to be given to the policy. To restate these in this opinion would take much time and space. It can serve no useful purpose to copy from briefs of counsel all they say on that question. Nothing less would adequately and fully meet the issue.
After careful study of the insurance policy in its entirety, together with briefs of counsel as to their respective claims, I have no difficulty in arriving at the conclusion that the insurance policy in question does not cover a liability such as is the basis of the judgment obtained by Mr. Kidwell in Knox County. The plaintiffs, Workman '& Sayles, did not procure an insurance policy protecting them against liability on account of the defective workmanship in their garage or knowingly selling an automobile with knowledge that it was in defective condition and liable to cause injury to others using the highways. It seems to me that counsel for plaintiff-appellee *465recognizes the limitations in the policy of insurance when, through alternative pleading, it sought to have a reformation of the policy. It is obvious that if the policy under its language created the desired coverage there would be no reason for a reformation. The argument in the brief favoring reformation points out the particular parts of the policy that might be reformed.
On the second question presented I am in full accord with the original opinion. It is a question whether or not there was a transfer of interest in the automobile sought to be sold by the plaintiff to Mrs. Rhodes. I think there should be no question that there was a transfer of interest even though the application for certificate of title had not yet been filed with the Clerk of Courts at the time of the accident. Everything else had been done; the property had been delivered; a cash payment had been made, instalment notes executed, chattel mortgage executed, transfer of certificate made and delivered, new application made out and signed by Mrs. Rhodes, delivered by Mrs. Rhodes to a member of plaintiff’s firm to be filed with the County Clerk.
Under this situation, Workman & Sayles had given up all the control or interest in the automobile. Mrs. Rhodes had acquired possession and the right of property in the automobile even though the certificate had not been issued. ' I say this with full appreciation of provisions of §6290-4 GC. I base my conclusions on the decision of the Supreme Court in the ease of Automobile Finance Company v Munday et, 137 Oh St 504. I refer particularly to the opinion of Judge Turner commencing at the bottom of Page 521 and extending through the first half of Page 522. The observations made by Judge Turner are directly in point.
I agree that the judgment of the trial court must be reversed and by reason of the fact that the trial court failed to pass on the issue of requested reformation, there must be a remand so that this issue may be determined.
But for the fact that there is some question as to whether or not we may consider the bill of exceptions, I would be committed to the view that as a matter of law the evidence would not be sufficient to authorize a reformation. However, this being a purely factual question and there always being a possibility of additional evidence, I favor a remand.